DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32, 33, and 37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gorensek et al. (2004/0260300). Gorensek et al. disclose, at least in figures 2A and 2B and col. 3, lines 47-65; a guide for accessing an internal anatomical site comprising: a hollow shaft (15) having a longitudinal axis, an inner wall, an outer wall, a proximal end, and a distal end, the distal end including a first edge and a second edge defining a distal opening, the first edge including a cut-out (21) positioned between a first sharpened point (20) and a second sharpened point (20), the first and second edges separated by first and second concave portions (at 21), and the first concave portion positioned opposite the second concave portion; wherein the cut-out has a parabolic shape; and wherein the first edge includes two distally extending portions and a concave portion therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20, 24-28, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorensek et al. (2004/0260300) in view of Jacobs et al. (2005/0137600). Gorensek et al. disclose the invention substantially as claimed. Gorensek et al. disclose, at least in figures 2A and 2B and col. 3, lines 47-65; a guide for accessing an internal anatomical site comprising: a hollow shaft (15) having a longitudinal axis, an inner wall, an outer wall, a proximal end, and a distal end, the distal end having a first edge and a second edge each extending between the inner and outer walls, the first edge positioned opposite the second edge, the first edge (at 21) having a first shape (concave) and the second edge (at 20) having a second shape (convex), the first shape being different from the second shape; wherein the first shape of the first edge includes a distally-facing cutout (21) that defines a parabolic aperture; wherein the distal end terminates in the first and second edges; and wherein the parabolic aperture is positioned along the longitudinal axis.
However, Gorensek et al. do not explicitly disclose that the shaft includes a curvature along at least a portion of the longitudinal axis, wherein the cut-out is offset from an outer curve and an inner curve of the curvature, wherein the shaft has a curved angle of about 0 degrees to about 90 degrees, wherein the shaft has a curved angle of .
Claim 18 is rejected under are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. et al. (2006/0074434) in view of Jacobs et al. (2005/0137600). Wenstrom, Jr. et al. disclose the invention substantially as claimed.  Wenstrom, Jr. et al. disclose, at least in figures 1, 2, and 4-7 and para. [0019]-[0021] and [0028]-[0031]; a guide for accessing an internal anatomical site comprising: a hollow shaft (e.g., 102 or 202) having a longitudinal axis, an inner wall, an outer wall, a proximal end, and a distal end, the distal end having a first edge and a second edge each extending between the inner and outer walls, the first edge positioned opposite the second edge, the first edge having a first shape (e.g., at 114 or 212) and the second edge (e.g., at 116) having a second shape, the first shape being different from the second shape.
.
Claims 21, 22, 30, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorensek et al. (2004/0260300) in view of Burkhart (5,951,559).  Gorensek et al. disclose the invention substantially as claimed, wherein the parabolic aperture is configured to be advanced through anatomical features, but do not explicitly disclose that the distal end of the shaft further includes a window extending through the inner and outer walls of the shaft; wherein a perimeter of the window is fully enclosed within the shaft, and wherein the parabolic aperture is configured to mate with anatomical features of a glenoid, or wherein the guide further comprises a viewing window disposed near the distal end of the shaft.
Burkhart teaches, at least in figures 1,2, and 6-7A and col. 3, lines 47-65; a shaft (4) including a window (12) extending through the inner and outer walls of the shaft; wherein a perimeter of the window is fully enclosed within the shaft, wherein the parabolic aperture is configured to mate with anatomical features of a glenoid (according to col. 3, lines 52-65), and  wherein the guide further comprises a viewing .
Claims 29 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorensek et al. (2004/0260300)  in view of Heisler et al. (6,419,684).  Gorensek et al. disclose the invention substantially as claimed, but does not explicitly disclose a flattened portion extending along at least a portion of the outer wall to the first edge, wherein the cut-out is along at least part of the flattened portion a flattened portion.  Heisler et al. teach, at least in figure 10 and col. 4, line 63 to col. 5, line 10; a flattened portion (340) of shaft (304) extending along at least a portion of an outer wall to a first edge, wherein a cut-out (e.g., 326 or 328) is along at least part of the flattened portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Heisler et al., to modify the shaft of Gorensek et al., so that it includes a flattened portion as claimed.  Such modification would allow the shaft to have a tapering distal end for easing insertion of the shaft through tissue.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenstrom, Jr. (2006/0074434) in view of Jacobs et al. (2005/0137600), and further in .
Response to Amendment
Applicant’s arguments with respect to claims 18-22 and 24-37 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771